Exhibit 10.2

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of [ ], 2020, is made and entered into by and among AvePoint Holdings,
Inc., a Delaware corporation (f/k/a Apex Technology Acquisition Corp.) (the
“Company”), Apex Technology Sponsor LLC, a Delaware limited liability company
(the “Sponsor”), Cantor Fitzgerald & Co. (“Cantor” and, together with the
Sponsor, the “Original Holders”), certain former stockholders of AvePoint, Inc.,
a Delaware corporation (“AvePoint”) identified on the signature pages hereto
(such stockholders, the “AvePoint Holders”) and each of the undersigned
individuals and entities (together with the Sponsor, Cantor, and any person or
entity who hereafter becomes a party to this Agreement pursuant
to Section 5.2 of this Agreement, a “Holder” and collectively the “Holders”).

 

RECITALS

 

WHEREAS, the Company and the Original Holders are party to that certain
Registration Rights Agreement, dated as of September 16, 2019 (the “Original
RRA”);

 

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of November 13, 2020 (as it may be amended or supplemented from time to
time, the “Merger Agreement”), by and among the Company, AvePoint, Athena
Technology Merger Sub, Inc., a Delaware corporation, Athena Technology Merger
Sub 2, LLC, a Delaware limited liability company;

 

WHEREAS, pursuant to the Merger Agreement, certain AvePoint Holders will receive
shares of Common Stock of the Company;

 

WHEREAS, the Company, AvePoint and the Sponsor entered into that certain Sponsor
Support Agreement, dated as of [ ], 2020 (as it may be amended or supplemented
from time to time, the “Support Agreement”), pursuant to which a grand total of
1,750,000 of the Founder Shares (as defined below) became subject to certain
vesting and forfeiture obligations (such shares, the “Sponsor Earn-Out Shares”);

 

WHEREAS, the Company, the Sponsor, Jeff Epstein and Brad Koenig have entered
into that certain Letter Agreement, dated as of [ ], 2020, related to the terms
of the Insider Letter (the “Supplemental Letter Agreement”);

 

WHEREAS, the Company and the Holders desire to amend and restate the Original
RRA in its entirety and enter into this Agreement, pursuant to which the Company
shall grant the Holders certain registration rights with respect to certain
securities of the Company, as set forth in this Agreement; and

 

WHEREAS, the Original RRA may be amended and restated upon the written consent
of the Company and the Holders of at least a majority in interest of the
Registrable Securities (as defined in the Original RRA) at the time in question
(which majority interest must include Cantor if such amendment or modification
affects in any way the rights of Cantor hereunder).

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or principal financial officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (ii) would not be
required to be made at such time if the Registration Statement were not being
filed, declared effective or used, as the case may be, and (iii) the Company has
a bona fide business purpose for not making such information public.

 

“Agreement” shall have the meaning given in the Preamble hereto.

 

“AvePoint Holders Lock-Up Period” shall mean the lock-up period as listed in
that certain lock-up agreement entered into by and between each AvePoint Holder
and the Company on the date hereof (each such agreement, the “Lock-Up
Agreement”).

 



 

 

 

“Block Trade” shall mean an offering and/or sale of Registrable Securities by
any Holder on a block trade or underwritten basis (whether firm commitment or
otherwise) without substantial marketing efforts prior to pricing, including,
without limitation, a same day trade, overnight trade or similar transaction,
but excluding a variable price reoffer.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cantor” shall have the meaning given in the Preamble hereto.

 

“Cantor Private Placement Units Purchase Agreement” shall mean that certain
Private Placement Units Purchase Agreement, dated as of September 16, 2019,
pursuant to which Cantor purchased 152,500 units, each unit consisting of one
share of Common Stock and one half of one warrant to purchase one share of
Common Stock, in a private placement transaction.

 

“Closing” shall have the meaning given in the Merger Agreement.

 

“Closing Date” shall have the meaning given in the Merger Agreement.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall mean shares of Common Stock, par value $0.0001 per share,
of the Company.

 

“Company” shall have the meaning given in the Preamble hereto.

 

“Demanding Holder” shall have the meaning given in Section 2.1.3.

 

“Effective Time” shall have the meaning given in the Merger Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

“Form S-1 Shelf” shall have the meaning given in Section 2.1.1.

 

“Form S-3 Shelf” shall have the meaning given in Section 2.1.1.

 

“Founder Shares” shall mean the 8,750,000 shares of Common Stock, which were
issued upon the conversion of the Company’s Class B common stock, par value
$0.0001 per share originally purchased by the Sponsor pursuant to that certain
Securities Subscription Agreement dated as of June 25, 2019 by and between the
Sponsor and the Company (including any shares of capital stock of the Company
issued or issuable upon conversion thereof).

 

“Founder Shares Lock-Up Period” shall mean, with respect to the Founder Shares,
the period ending on the earlier of (A) one year after the Effective Time or
(B) subsequent to the Closing, (x) if the last sale price of the Common Stock
equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period commencing at least 150 days after the
Effective Time or (y) the date on which the Company completes a liquidation,
merger, capital stock exchange, reorganization or other similar transaction that
results in all of the Company’s stockholders having the right to exchange their
shares of Common Stock for cash, securities or other property. For clarity,
Founder Shares Lock-Up Period with respect to shares held by each of Jeff
Epstein and Brad Koenig shall be the “Insider Lock-Up Period” as defined in the
Supplemental Letter Agreement.

 



2

 

 

“Holder Information” shall have the meaning given in Section 4.1.2.

 

“Holders” shall have the meaning given in the Preamble hereto.

 

“Insider Letter” shall mean that certain letter agreement, dated as of September
16, 2019, by and among the Company, the Sponsor and each of the Company’s
officers, directors and director nominees.

 

“Maximum Number of Securities” shall have the meaning given in Section 2.1.5.

 

“Merger Agreement” shall have the meaning given in the Recitals hereto.

 

“Minimum Takedown Threshold” shall have the meaning given in Section 2.1.4.

 

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus (in the light of the circumstances under which they were made) not
misleading.

  

“Original Holder” shall have the meaning given in the Recitals hereto.

 

“Original RRA” shall have the meaning given in the Recitals hereto.

 

“Permitted Transferees” shall mean any person or entity to whom a Holder of
Registrable Securities is permitted to transfer the relevant Registrable
Securities (i) under the Support Agreement, or (ii) prior to the expiration of
the AvePoint Holders Lock-Up Period, Founder Shares Lock-Up Period or the
Private Placement Lock-Up Period, as the case may be, under the Lock-Up
Agreements, Insider Letter or the Cantor Private Placement Units Purchase
Agreement, and any other applicable agreement between such Holder and the
Company and to any transferee thereafter.

 

“Piggyback Registration” shall have the meaning given in Section 2.2.1.

 

“Private Placement Lock-Up Period” shall mean, with respect to Private Placement
Units that are held by the initial purchasers of such Private Placement Units or
their Permitted Transferees (including units into which the Private Placement
Units are convertible), and any of the securities underlying such Private
Placement Unit (including securities into which such underlying securities are
convertible), including the Private Placement Shares, the Private Placement
Warrants and the Common Stock issued or issuable upon the exercise of the
Private Placement Warrants, that are held by the initial purchasers of the
Private Placement Units or their Permitted Transferees, the period ending 30
days after the Closing Date.

 

“Private Placement Shares” shall mean the shares of Common Stock comprising the
Private Placement Units (including shares into which the Common Stock is
convertible). 

 

“Private Placement Units” shall mean the 810,000 units (including units into
which the Private Placement Units are convertible), each unit consisting of one
share of Common Stock and one half of one warrant to purchase one share of
Common Stock, purchased by (i) the Sponsor pursuant to that certain Unit
Subscription Agreement dated as of September 16, 2019 by and between the Sponsor
and the Company and (ii) Cantor pursuant to the Cantor Private Placement Units
Purchase Agreement. 

 

“Private Placement Warrants” shall mean the warrants comprising the Private
Placement Units (including warrants into which the Private Placement Warrants
are convertible). 

 



3

 

 

“Pro Rata” shall have the meaning given in Section 2.1.5.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 

“Registrable Security” shall mean (a) any outstanding Founder Shares (including
any units into which such Founder Shares are convertible), (b) any outstanding
share of Common Stock or any other equity security (including warrants to
purchase shares of Common Stock and shares of Common Stock issued or issuable
upon the exercise of any other equity security) of the Company held by a Holder
immediately following the Closing (including any securities distributable
pursuant to the Merger Agreement), (c) any outstanding Private Placement Units
(including any units into which such Private Placement Units are convertible),
and (d) any other equity security of the Company issued or issuable with respect
to any securities referenced in clause (a), (b) and (c) above by way of a stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or reorganization; provided, however,
that, as to any particular Registrable Security, such securities shall cease to
be Registrable Securities upon the earliest to occur of: (A) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been sold,
transferred, disposed of or exchanged in accordance with such Registration
Statement by the applicable Holder; (B) such securities shall have been
otherwise transferred, new certificates for such securities not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (C) such securities shall have ceased to be
outstanding; (D) such securities may be sold without registration pursuant to
Rule 144 promulgated under the Securities Act (or any successor rule promulgated
thereafter by the Commission) (but with no volume or other restrictions or
limitations) and new certificates or book entry positions for such securities
not bearing a legend restricting further transfer shall have been delivered by
the Company; or (E) such securities have been sold to, or through, a broker,
dealer or underwriter in a public distribution or other public securities
transaction.

 

“Registration” shall mean a registration, including any related Shelf Takedown,
effected by preparing and filing a registration statement, prospectus or similar
document in compliance with the requirements of the Securities Act, and the
applicable rules and regulations promulgated thereunder, and such registration
statement becoming effective.

 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Common Stock is then listed;

  

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

(C) printing, messenger, telephone and delivery expenses;

 

(D) reasonable fees and disbursements of counsel for the Company;

 

(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

 

(F) reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders in a Shelf Registration (including
any Subsequent Shelf Registration), an Underwritten Offering or a Shelf
Takedown, as the case may be.

 

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 



4

 

 

“Requesting Holder” shall have the meaning given in Section 2.1.5. 

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf” shall mean the Form S-1 Shelf, the Form S-3 Shelf or any Subsequent
Shelf Registration, as the case may be.

 

“Shelf Registration” shall mean a registration of securities pursuant to a
registration statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).

 

“Shelf Takedown” shall mean an Underwritten Shelf Takedown or any proposed
transfer or sale using a Registration Statement, including a Piggyback
Registration.

 

“Sixth Street Holders” shall mean Avatar Investment Opportunities, LLC, Avatar
Investment Solutions 1, LLC, Avatar Investment Solutions (A), LLC and any of
their affiliates.

 

“Sponsor” shall have the meaning given in the Preamble hereto.

 

“Sponsor Earn-Out Shares” shall have the meaning given in the Preamble hereto.

 

“Subsequent Shelf Registration” shall have the meaning given in Section 2.1.2.

 

“Supplemental Letter Agreement” shall have the meaning given in the Preamble
hereto.

 

“Support Agreement” shall have the meaning given in the Preamble hereto.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 

“Underwritten Offering” shall mean a Registration in which securities of the
Company are sold to an Underwriter in a firm commitment underwriting for
distribution to the public.

 

“Underwritten Shelf Takedown” shall have the meaning given in Section 2.1.4.

 

“Withdrawal Notice” shall have the meaning given in Section 2.1.6.

 

ARTICLE II

REGISTRATIONS

 

2.1 Shelf Registration.

 

2.1.1 Filing. The Company shall file within fifteen (15) business days of the
Closing Date, a Registration Statement for a Shelf Registration on Form S-3 (the
“Form S-3 Shelf”) or, if the Company is ineligible to use a Form S-3 Shelf, a
Registration Statement for a Shelf Registration on Form S-1 (the “Form S-1
Shelf”), in each case, covering the resale of all the Registrable Securities
(determined as of two business days prior to such filing) on a delayed or
continuous basis and shall use reasonable best efforts to cause such
Registration Statement to be declared effective as promptly as reasonably
practicable after the initial filing thereof, but in no event later than sixty
(60) days following the filing deadline (the “Effectiveness Deadline”);
provided, that the Effectiveness Deadline shall be extended to one hundred and
twenty (120) days after the filing deadline if the Registration Statement is
reviewed by, and receives comments from, the SEC. Such Shelf shall provide for
the resale of the Registrable Securities included therein pursuant to any method
or combination of methods legally available to, and requested by, any Holder
named therein. The Company shall maintain a Shelf in accordance with the terms
hereof, and shall prepare and file with the SEC such amendments, including
post-effective amendments, and supplements as may be necessary to keep a Shelf
continuously effective, available for use and in compliance with the provisions
of the Securities Act until such time as there are no longer any Registrable
Securities. In the event the Company files a Form S-1 Shelf, the Company shall
use its reasonable best efforts to convert the Form S-1 Shelf (and any
Subsequent Shelf Registration) to a Form S-3 Shelf as soon as practicable after
the Company is eligible to use Form S-3.

 



5

 

 

2.1.2 Subsequent Shelf Registration. If any Shelf ceases to be effective under
the Securities Act for any reason at any time while Registrable Securities are
still outstanding, the Company shall, subject to Section 3.4, use its reasonable
best efforts to as promptly as is reasonably practicable cause such Shelf to
again become effective under the Securities Act (including obtaining the prompt
withdrawal of any order suspending the effectiveness of such Shelf), and shall
use its reasonable best efforts to as promptly as is reasonably practicable
amend such Shelf in a manner reasonably expected to result in the withdrawal of
any order suspending the effectiveness of such Shelf or file an additional
registration statement as a Shelf Registration (a “Subsequent Shelf
Registration”) registering the resale of all Registrable Securities (determined
as of two business days prior to such filing), and pursuant to any method or
combination of methods legally available to, and requested by, any Holder named
therein. If a Subsequent Shelf Registration is filed, the Company shall use its
reasonable best efforts to (i) cause such Subsequent Shelf Registration to
become effective under the Securities Act as promptly as is reasonably
practicable after the filing thereof (it being agreed that the Subsequent Shelf
Registration shall be an automatic shelf registration statement (as defined in
Rule 405 promulgated under the Securities Act) if the Company is a well-known
seasoned issuer (as defined in Rule 405 promulgated under the Securities Act) at
the most recent applicable eligibility determination date) and (ii) keep such
Subsequent Shelf Registration continuously effective, available for use and in
compliance with the provisions of the Securities Act until such time as there
are no longer any Registrable Securities. Any such Subsequent Shelf Registration
shall be on Form S-3 to the extent that the Company is eligible to use such
form. Otherwise, such Subsequent Shelf Registration shall be on another
appropriate form. 

 

2.1.3 Additional Registerable Securities. In the event that any Holder holds
Registrable Securities that are not registered for resale on a delayed or
continuous basis, the Company, upon request of the (i) Holders of at least a
majority in interest of the then outstanding Registrable Securities held by the
AvePoint Holders, (ii) Holders of at least a majority in interest of the then
outstanding Registrable Securities held by the Original Holders or (iii) Holders
of at least a majority in interest of the then outstanding Registrable
Securities held by the Sixth Street Holders (any such Holders, the “Demanding
Holders”), shall promptly use its reasonable best efforts to cause the resale of
such Registrable Securities to be covered by either, at the Company’s option,
the Shelf (including by means of a post-effective amendment) or a Subsequent
Shelf Registration and cause the same to become effective as soon as practicable
after such filing and such Shelf or Subsequent Shelf Registration shall be
subject to the terms hereof; provided, however, that the Company shall only be
required to cause such Registrable Securities to be so covered twice per
calendar year for each of the AvePoint Holders, the Original Holders and the
Sixth Street Holders.

 

2.1.4 Requests for Underwritten Shelf Takedowns. At any time and from time to
time when an effective Shelf is on file with the Commission, the Demanding
Holders may request to sell all or any portion of their Registrable Securities
in an Underwritten Offering that is registered pursuant to the Shelf, including
a Block Trade (each, an “Underwritten Shelf Takedown”); provided that the
Company shall only be obligated to effect an Underwritten Shelf Takedown if such
offering shall include Registrable Securities proposed to be sold by the
Demanding Holders with a total offering price reasonably expected to exceed, in
the aggregate $10 million (the “Minimum Takedown Threshold”). All requests for
Underwritten Shelf Takedowns shall be made by giving written notice to the
Company, which shall specify the approximate number of Registrable Securities
proposed to be sold in the Underwritten Shelf Takedown. The Demanding Holders
shall have the right to select the Underwriters for such offering (which shall
consist of one or more reputable nationally recognized investment banks),
subject to the Company’s prior approval (which shall not be unreasonably
withheld, conditioned or delayed). The Original Holders, collectively, may
demand not more than two (2) Underwritten Shelf Takedowns, the AvePoint Holders,
collectively, may demand not more than two (2) Underwritten Shelf Takedowns and
the Sixth Street Holders, collectively, may demand not more than two (2)
Underwritten Shelf Takedowns, pursuant to this Section 2.1.4. Notwithstanding
anything to the contrary in this Agreement, the Company may effect any
Underwritten Offering pursuant to any then effective Registration Statement,
including a Form S-3, that is then available for such offering. The Company
shall enter into an underwriting agreement in a form as is customary in
Underwritten Offerings of securities by the Company with the managing
Underwriter or Underwriters and shall take all such other reasonable actions as
are requested by the managing Underwriter or Underwriters in order to expedite
or facilitate the disposition of such Registrable Securities. In connection with
any Underwritten Shelf Offering contemplated by this Section 2.1.4, the
underwriting agreement into which each Holder and the Company shall enter shall
contain such representations, covenants, indemnities and other rights and
obligations of the Company and the selling stockholders as are customary in
underwritten offerings of securities.

 





6

 

 

2.1.5 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Shelf Takedown, in good faith, advises the
Company, the Demanding Holders and the Holders requesting piggy back rights
pursuant to this Agreement with respect to such Underwritten Shelf Takedown (the
“Requesting Holders”) (if any) in writing that the dollar amount or number of
Registrable Securities that the Demanding Holders and the Requesting Holders (if
any) desire to sell, taken together with all other Common Stock or other equity
securities that the Company desires to sell and the Common Stock, if any, that
have been requested to be sold in such Underwritten Offering pursuant to
separate written contractual piggy-back registration rights held by any other
stockholders of the Company, exceeds the maximum dollar amount or maximum number
of equity securities that can be sold in the Underwritten Offering without
adversely affecting the proposed offering price, the timing, the distribution
method, or the probability of success of such offering (such maximum dollar
amount or maximum number of such securities, as applicable, the
“Maximum Number of Securities”), then the Company shall include in such
Underwritten Offering, as follows: (i) first, the Registrable Securities of the
Demanding Holders and the Requesting Holders (if any) (pro rata based on the
respective number of Registrable Securities that each Demanding Holder and
Requesting Holder (if any) has requested be included in such Underwritten Shelf
Takedown and the aggregate number of Registrable Securities that the Demanding
Holders and Requesting Holders have requested be included in such Underwritten
Shelf Takedown (such proportion is referred to herein as “Pro Rata”)) that can
be sold without exceeding the Maximum Number of Securities; (ii) second, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clause (i), the Common Stock or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities; and (iii) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i) and (ii), the
Common Stock or other equity securities of other persons or entities that the
Company is obligated to offer in an Underwritten Offering pursuant to separate
written contractual arrangements with such persons and that can be sold without
exceeding the Maximum Number of Securities.

 

2.1.6  Withdrawal. Prior to the filing of the applicable “red herring”
prospectus or prospectus supplement used for marketing such Underwritten Shelf
Takedown, a majority-in-interest of the Demanding Holders initiating an
Underwritten Shelf Takedown shall have the right to withdraw from such
Underwritten Shelf Takedown for any or no reason whatsoever upon written
notification (a “Withdrawal Notice”) to the Company and the Underwriter or
Underwriters (if any) of their intention to withdraw from such Underwritten
Shelf Takedown, and such Underwritten Shelf Takedown shall not be counted as a
demand for an Underwritten Shelf Takedown under Section 2.1.4 hereof; provided
that the Requesting Holders may elect to have the Company continue an
Underwritten Shelf Takedown if the Minimum Takedown Threshold would still be
satisfied by the Registrable Securities proposed to be sold in the Underwritten
Shelf Takedown by the Sponsor or any of its respective Permitted Transferees, as
applicable. Following the receipt of any Withdrawal Notice, the Company shall
promptly forward such Withdrawal Notice to any other Holders that had elected to
participate in such Shelf Takedown. Notwithstanding anything to the contrary in
this Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with a Shelf Takedown prior to its withdrawal under this
Section 2.1.6.

 

2.2 Piggyback Registration.

 

2.2.1 Piggyback Rights. If the Company or any Holder who has the right to demand
a Shelf Takedown pursuant to the terms of this Agreement proposes to conduct a
Shelf Takedown of, or if the Company proposes to file a Registration Statement
under the Securities Act with respect to the Registration of, equity securities,
or securities or other obligations exercisable or exchangeable for, or
convertible into equity securities, for its own account or for the account of
stockholders of the Company (or by the Company and by the stockholders of the
Company including, without limitation, an Underwritten Shelf Takedown pursuant
to Section 2.1 hereof), other than a Registration Statement (or any Shelf
Takedown with respect thereto) (i) filed in connection with any employee stock
option or other benefit plan, (ii) for an exchange offer or offering of
securities solely to the Company’s existing stockholders, (iii) for an offering
of debt that is convertible into equity securities of the Company (iv) for a
dividend reinvestment plan or (v) on Form S-4 (or similar form that relates to a
transaction subject to Rule 145 under the Securities Act or any successor rule
thereto), then the Company shall give written notice of such proposed offering
to all of the Holders of Registrable Securities as soon as practicable but not
less than ten (10) days before the anticipated filing date of such Registration
Statement or, in the case of an Underwritten Offering pursuant to a Shelf
Registration, the applicable “red herring” prospectus or prospectus supplement
used for marketing such offering, which notice shall (A) describe the amount and
type of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Holders of Registrable
Securities the opportunity to include in such Shelf Takedown such number of
Registrable Securities as such Holders may request in writing within five
(5) days after receipt of such written notice (such Shelf Takedown, a
“Piggyback Registration”). Subject to Section 2.2.2, the Company shall, in good
faith, cause such Registrable Securities to be included in such Piggyback
Registration and, if applicable, shall use its reasonable best efforts to cause
the managing Underwriter or Underwriters of such Piggyback Registration to
permit the Registrable Securities requested by the Holders pursuant to
this Section 2.2.1 to be included in such Piggyback Registration on the same
terms and conditions as any similar securities of the Company included in such
Shelf Takedown and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
The inclusion of any Holder’s Registrable Securities in a Piggyback Registration
shall be subject to such Holder’s agreement to enter into an underwriting
agreement in customary form with the Underwriter(s) selected for such
Underwritten Offering.

 



7

 

 

2.2.2 Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Offering that is to be a Piggyback Registration,
in good faith, advises the Company and the Holders of Registrable Securities
participating in the Piggyback Registration in writing that the dollar amount or
number of the Common Stock or other equity securities that the Company desires
to sell, taken together with (i) the Common Stock or other equity securities, if
any, as to which Registration or a Shelf Takedown has been demanded pursuant to
separate written contractual arrangements with persons or entities other than
the Holders of Registrable Securities hereunder, (ii) the Registrable Securities
as to which registration has been requested pursuant to Section 2.2 hereof, and
(iii) the Common Stock or other equity securities, if any, as to which
Registration or a Shelf Takedown has been requested pursuant to separate written
contractual piggy-back registration rights of other stockholders of the Company,
exceeds the Maximum Number of Securities, then:

 

(a) If the Registration or Shelf Takedown is undertaken for the Company’s
account, the Company shall include in any such Registration or Shelf Takedown
(A) first, the Common Stock or other equity securities that the Company desires
to sell, which can be sold without exceeding the Maximum Number of Securities;
(B) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (A), the Registrable Securities of Holders
exercising their rights to register their Registrable Securities pursuant
to Section 2.2.1 hereof, Pro Rata, which can be sold without exceeding the
Maximum Number of Securities; and (C) third, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (A) and
(B), the Common Stock, if any, as to which Registration or a Shelf Takedown has
been requested pursuant to written contractual piggy-back registration rights of
other stockholders of the Company, which can be sold without exceeding the
Maximum Number of Securities;

 

(b) If the Registration or Shelf Takedown is pursuant to a request by persons or
entities other than the Holders of Registrable Securities, then the Company
shall include in any such Registration or Shelf Takedown (A) first, the Common
Stock or other equity securities, if any, of such requesting persons or
entities, other than the Holders of Registrable Securities, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Registrable Securities of Holders exercising their rights to
register their Registrable Securities pursuant to Section 2.2.1, pro rata based
on the respective number of Registrable Securities that each Holder has
requested be included in such Underwritten Offering and the aggregate number of
Registrable Securities that the Holders have requested to be included in such
Underwritten Offering, which can be sold without exceeding the Maximum Number of
Securities; (C) third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clauses (A) and (B), the Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; and (D) fourth, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A), (B) and (C), the Common Stock or other equity securities
for the account of other persons or entities that the Company is obligated to
register pursuant to separate written contractual arrangements with such persons
or entities, which can be sold without exceeding the Maximum Number of
Securities. 



8

 

 

 

(c) If the Registration or Shelf Takedown is pursuant to a request by Holder(s)
of Registrable Securities pursuant to Section 2.1 hereof, then the Company shall
include in any such Registration or Shelf Takedown securities in accordance with
Section 2.1.5.

 

2.2.3 Piggyback Registration Withdrawal. Any Holder of Registrable Securities
(other than a Demanding Holder) shall have the right to withdraw from a
Piggyback Registration for any or no reason whatsoever upon written notification
to the Company and the Underwriter or Underwriters (if any) of his, her or its
intention to withdraw from such Piggyback Registration prior to the
effectiveness of the Registration Statement filed with the Commission with
respect to such Piggyback Registration or, in the case of a Piggyback
Registration pursuant to a Shelf Registration, the filing of the applicable “red
herring” prospectus or prospectus supplement with respect to such Piggyback
Registration used for marketing such transaction. The Company (whether on its
own good faith determination or as the result of a request for withdrawal by
persons pursuant to separate written contractual obligations) may withdraw a
Registration Statement filed with the Commission in connection with a Piggyback
Registration (which, in no circumstance, shall include the Shelf) at any time
prior to the effectiveness of such Registration Statement. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with the Piggyback Registration
prior to its withdrawal under this Section 2.2.3.

 

2.2.4 Unlimited Piggyback Registration Rights. For purposes of clarity, subject
to Section 2.1.6, any Piggyback Registration effected pursuant
to Section 2.2 hereof shall not be counted as a demand for an Underwritten Shelf
Takedown under Section 2.1.4 hereof.

 

2.3 Restrictions on Registration Rights. If (A) during the period starting with
the date forty-five (45) days prior to the Company’s good faith estimate of the
date of the filing of, and ending on a date one hundred and twenty (120) days
after the effective date of, a Company initiated Registration and provided that
the Company has delivered written notice to the Holders prior to receipt of a
demand for an Underwritten Shelf Takedown pursuant to Section 2.1.4 and it
continues to actively employ, in good faith, all reasonable efforts to cause the
applicable Registration Statement to become effective; (B) the Holders have
requested an Underwritten Offering and the Company and the Holders are unable to
obtain the commitment of underwriters to firmly underwrite the offer; or (C) in
the good faith judgment of the Board such Registration or Underwritten Offering
would be seriously detrimental to the Company and the Board concludes as a
result that it is essential to defer the filing of such Registration Statement
or such Underwritten Offering at such time, then in each case the Company shall
furnish to such Holders a certificate signed by the Chairman of the Board
stating that in the good faith judgment of the Board it would be seriously
detrimental to the Company for such Registration Statement to be filed or such
Underwritten Offering to be conducted, as the case may be, in the near future
and that it is therefore essential to defer the filing of such Registration
Statement or the Underwritten Offering, as the case may be. In such event, the
Company shall have the right to defer such filing or Underwritten Offering for a
period of not more than thirty (30) days; provided, however, that the Company
shall not defer its obligation in this manner more than once in any 12-month
period.

 

2.4 Market Stand-off. In connection with any Underwritten Offering of equity
securities of the Company, if requested by the managing Underwriters, each
Holder that is an executive officer, director or Holder in excess of five
percent (5%) of the outstanding Common Stock participating in such Underwritten
Offering agrees that it shall not transfer any shares of Common Stock or other
equity securities of the Company (other than those included in such offering
pursuant to this Agreement) during the ninety (90)-day period (or such shorter
time agreed to by the managing Underwriters) beginning on the date of pricing of
such offering, except as expressly permitted by such lock-up agreement or in the
event the managing Underwriters otherwise agree by written consent. Each such
Holder agrees to execute a customary lock-up agreement in favor of the
Underwriters to such effect (in each case on substantially the same terms and
conditions as all such Holders).

 

2.5. Block Trades. Notwithstanding any other provision of Article II, but
subject to Sections 2.3 and 3.4, if the Holders desire to effect a Block Trade,
the Holders shall provide written notice to the Company at least five (5)
business days prior to the date such Block Trade will commence. As promptly as
reasonably practicable, the Company shall use its reasonable best efforts to
facilitate such Block Trade. The Holders shall use reasonable best efforts to
work with the Company and the Underwriter(s) (including by disclosing the
maximum number of Registrable Securities proposed to be the subject of such
Block Trade) in order to facilitate preparation of the Registration Statement,
Prospectus and other offering documentation related to the Block Trade and any
related due diligence and comfort procedures.

 



9

 

 

ARTICLE III

COMPANY PROCEDURES

 

3.1 General Procedures. In connection with any Shelf and/or Shelf Takedown, the
Company shall use its reasonable best efforts to effect such Registration to
permit the sale of such Registrable Securities in accordance with the intended
plan of distribution thereof, and pursuant thereto the Company shall, as
expeditiously as possible:

 

3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold;

 

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be reasonably requested by any Holder or any Underwriter of
Registrable Securities or as may be required by the rules, regulations or
instructions applicable to the registration form used by the Company or by the
Securities Act or rules and regulations thereunder to keep the Registration
Statement effective until all Registrable Securities covered by such
Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus;

 

3.1.3 prior to filing a Registration Statement or Prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
each Holder of Registrable Securities included in such Registration, and each
such Holder’s legal counsel, copies of such Registration Statement as proposed
to be filed, each amendment and supplement to such Registration Statement (in
each case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and each
Holder of Registrable Securities included in such Registration or the legal
counsel for any such Holders may request in order to facilitate the disposition
of the Registrable Securities owned by such Holders;

 

3.1.4 prior to any public offering of Registrable Securities, use its reasonable
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as any Holder of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request (or provide evidence satisfactory to such Holders that
the Registrable Securities are exempt from such registration or qualification)
and (ii) take such action necessary to cause such Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
governmental authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the Holders of Registrable Securities included
in such Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify or take any action to which it would
be subject to general service of process or taxation in any such jurisdiction
where it is not then otherwise so subject;

 

3.1.5 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

 

3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

 

3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

 

3.1.8 at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus (excluding any exhibits thereto and any
filing made under the Exchange Act that is to be incorporated by reference
therein), furnish a copy thereof to each seller of such Registrable Securities
and its counsel, including, without limitation, providing copies promptly upon
receipt of any comment letters received with respect to any such Registration
Statement or Prospectus; 

 



10

 

 

3.1.9 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

 

3.1.10 permit a representative of the Sponsor, Cantor, the Sixth Street Holders,
the Underwriters, if any, and any attorney or accountant retained by any such
party, if any, to participate, at each such person’s own expense, in the
preparation of the Registration Statement, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
such representatives, Cantor, Underwriter, attorney or accountant in connection
with the Registration; provided, however, that such representatives, Cantor or
Underwriters enter into a confidentiality agreement, in form and substance
reasonably satisfactory to the Company, prior to the release or disclosure of
any such information; and provided further, the Company may not include the name
of any Holder or Underwriter or any information regarding any Holder or
Underwriter in any Registration Statement or Prospectus, any amendment or
supplement to such Registration Statement or Prospectus, any document that is to
be incorporated by reference into such Registration Statement or Prospectus, or
any response to any comment letter, without the prior written consent of such
Holder or Underwriter and providing each such Holder or Underwriter a reasonable
amount of time to review and comment on such applicable document, which comments
the Company shall include unless contrary to applicable law;

 

3.1.11 obtain a “cold comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Offering, in customary form
and covering such matters of the type customarily covered by “cold comfort”
letters as the managing Underwriter may reasonably request, and reasonably
satisfactory to a majority-in-interest of the participating Holders;

 

3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the Holders, the
placement agent or sales agent, if any, and the Underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as the Holders, placement agent, sales agent, or
Underwriter may reasonably request and as are customarily included in such
opinions and negative assurance letters, and reasonably satisfactory to a
majority in interest of the participating Holders;

 

3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

 

3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the Registration Statement which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any successor rule promulgated thereafter by the Commission);

 

3.1.15 with respect to an Underwritten Shelf Takedown pursuant to Section 2.1.4,
use its reasonable efforts to make available senior executives of the Company to
participate in customary “road show” presentations that may be reasonably
requested by the Underwriter in such Underwritten Offering; and

 

3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

 

3.2 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that subject to this
Section 3.2, the Holders shall bear all incremental selling expenses relating to
the sale of Registrable Securities, such as Underwriters’ commissions and
discounts, brokerage fees, Underwriter marketing costs and, other than as set
forth in the definition of “Registration Expenses,” all reasonable fees and
expenses of any legal counsel representing the Holders; provided that the
Company’s obligations under this Agreement to reimburse the Holders shall not
exceed $75,000 per Registration.

 



11

 

 

3.3 Requirements for Participation in Underwritten Offerings. Notwithstanding
anything in this Agreement to the contrary, if any Holder does not provide the
Company with its requested Holder Information, the Company may exclude such
Holder’s Registrable Securities from the applicable Registration Statement or
Prospectus if the Company determines, based on the advice of counsel, that such
information is necessary to effect the Registration and such Holder continues
thereafter to withhold such information. No person may participate in any
Underwritten Offering for equity securities of the Company pursuant to a
Registration initiated by the Company hereunder unless such person (i) agrees to
sell such person’s securities on the basis provided in any underwriting
arrangements approved by the Company and (ii) completes and executes all
customary questionnaires, powers of attorney, indemnities, lock-up agreements,
underwriting agreements and other customary documents as may be reasonably
required under the terms of such underwriting arrangements. The exclusion of a
Holder’s Registrable Securities as a result of this Section 3.3 shall not affect
the Registration of the other Registrable Securities to be included in such
Registration.

 

3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended Prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement, provided, however, that the Company may not
delay the filing or initial effectiveness of, or suspend use of, such
Registration Statement on more than two occasions or for more than sixty (60)
consecutive calendar days, or more than ninety (90) total calendar days in each
case during any twelve-month period. In the event the Company exercises its
rights under the preceding sentence, the Holders agree to suspend, immediately
upon their receipt of the notice referred to above, their use of the Prospectus
relating to any Registration in connection with any sale or offer to sell
Registrable Securities. The Company shall immediately notify the Holders of the
expiration of any period during which it exercised its rights under
this Section 3.4.

 

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings; provided that any documents publicly
filed or furnished with the Commission pursuant to the Electronic Data
Gathering, Analysis and Retrieval (EDGAR) System shall be deemed to have been
furnished or delivered to the Holders pursuant to this Section 3.5. The Company
further covenants that it shall take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Holder to sell shares of the Common Stock held by such Holder without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act (or any successor
rule promulgated thereafter by the Commission), including providing any legal
opinions. Upon the request of any Holder, the Company shall deliver to such
Holder a written certification of a duly authorized officer as to whether it has
complied with such requirements.

 

3.6 Limitations on Registration Rights. Notwithstanding anything herein to the
contrary, (i) Cantor may not exercise its rights under Sections 2.1.4 and 2.2
hereunder after five (5) and seven (7) years after the effective date of the
registration statement relating to the Company’s initial public offering,
respectively, and (ii) Cantor may not exercise its rights under Section 2.1.4
more than one time.

 



12

 

 

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

 

4.1 Indemnification.

 

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and agents and each
person who controls such Holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses (including
attorneys’ fees) caused by any untrue or alleged untrue statement of material
fact contained or incorporated by reference in any Registration Statement,
Prospectus or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as the same are caused by or contained or incorporated by
reference in any information furnished in writing to the Company by such Holder
expressly for use therein. The Company shall indemnify the Underwriters, their
officers and directors and each person who controls such Underwriters (within
the meaning of the Securities Act) to the same extent as provided in the
foregoing with respect to the indemnification of the Holder.

 

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus (the “Holder Information”) and, to the extent permitted by law, shall
indemnify the Company, its directors and officers and agents and each person who
controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expenses (including without limitation
reasonable attorneys’ fees) resulting from any untrue statement of material fact
contained or incorporated by reference in the Registration Statement, Prospectus
or preliminary Prospectus or any amendment thereof or supplement thereto or any
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such Holder expressly for use therein; provided, however, that the
obligation to indemnify shall be several, not joint and several, among such
Holders of Registrable Securities, and the liability of each such Holder of
Registrable Securities shall be in proportion to and limited to the net proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
Registration Statement. The Holders of Registrable Securities shall indemnify
the Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of the Company. 

 

4.1.3 Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (plus local counsel) for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. No indemnifying party shall, without the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement which cannot be settled in all respects by the payment of money (and
such money is so paid by the indemnifying party pursuant to the terms of such
settlement) or which settlement does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

 

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

 



13

 

 

4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this Section 4.1.5 shall be limited to the amount
of the net proceeds received by such Holder in such offering giving rise to such
liability. The amount paid or payable by a party as a result of the losses or
other liabilities referred to above shall be deemed to include, subject to the
limitations set forth in Sections 4.1.1, 4.1.2 and 4.1.3 above, any legal or
other fees, charges or expenses reasonably incurred by such party in connection
with any investigation or proceeding. The parties hereto agree that it would not
be just and equitable if contribution pursuant to this Section 4.1.5 were
determined by pro rata allocation or by any other method of allocation, which
does not take account of the equitable considerations referred to in
this Section 4.1.5. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 4.1.5 from any person who was not guilty
of such fraudulent misrepresentation. 

 

ARTICLE V

MISCELLANEOUS

 

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery, electronic mail or facsimile.
Each notice or communication that is mailed, delivered, or transmitted in the
manner described above shall be deemed sufficiently given, served, sent, and
received, in the case of mailed notices, on the third business day following the
date on which it is mailed and, in the case of notices delivered by courier
service, hand delivery, electronic mail or facsimile, at such time as it is
delivered to the addressee (with the delivery receipt or the affidavit of
messenger) or at such time as delivery is refused by the addressee upon
presentation. Any notice or communication under this Agreement must be
addressed, if to the Company, to: 533 Airport Blvd, Suite 400, Burlingame, CA
94010, and, if to any Holder, at such Holder’s address or contact information as
set forth in the Company’s books and records. Any party may change its address
for notice at any time and from time to time by written notice to the other
parties hereto, and such change of address shall become effective thirty
(30) days after delivery of such notice as provided in this Section 5.1.

 

5.2 Assignment; No Third Party Beneficiaries.

 

5.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

 

5.2.2 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Holders, which shall include Permitted Transferees.

 

5.2.3 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement
and Section 5.2 hereof.

 

5.2.4 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

 



14

 

 

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

 

5.4 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT (I) THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
DELAWARE AS APPLIED TO AGREEMENTS AMONG DELAWARE RESIDENTS ENTERED INTO AND TO
BE PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION AND (II) IN RESPECT OF THE INTERPRETATION AND
ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND ANY RELATED AGREEMENT,
CERTIFICATE OR OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH AND BY THIS
AGREEMENT THE PARTIES WAIVE, AND AGREE NOT TO ASSERT, ANY DEFENSE IN ANY ACTION
FOR THE INTERPRETATION OR ENFORCEMENT OF THIS AGREEMENT AND ANY RELATED
AGREEMENT, CERTIFICATE OR OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH, THAT
THEY ARE NOT SUBJECT THERETO OR THAT SUCH ACTION MAY NOT BE BROUGHT OR IS NOT
MAINTAINABLE IN SUCH COURTS OR THAT THIS AGREEMENT MAY NOT BE ENFORCED IN OR BY
SUCH COURTS OR THAT THEIR PROPERTY IS EXEMPT OR IMMUNE FROM EXECUTION, THAT THE
ACTION IS BROUGHT IN AN INCONVENIENT FORUM, OR THAT THE VENUE OF THE ACTION IS
IMPROPER (PROVIDED, THAT IF JURISDICTION IS NOT THEN AVAILABLE IN THE DELAWARE
CHANCERY COURT, THEN ANY SUCH ACTION MAY BE BROUGHT IN ANY FEDERAL COURT LOCATED
IN THE STATE OF DELAWARE OR ANY OTHER DELAWARE STATE COURT). 

 

5.5 Amendments and Modifications. Upon the written consent of (a) the Company,
(b) the Holders of at least a majority in interest of the Registrable Securities
held by the Original Holders or their Permitted Transferees at the time in
question, (c) the Holders of at least a majority in interest of the Registrable
Securities held by the AvePoint Holders or their Permitted Transferees at the
time in question and (d) the Holders of at least a majority in interest of the
Registrable Securities held by the Sixth Street Holders or their Permitted
Transferees at the time in question, compliance with any of the provisions,
covenants and conditions set forth in this Agreement may be waived, or any of
such provisions, covenants or conditions may be amended or
modified; provided, however, that notwithstanding the foregoing, any amendment
hereto or waiver hereof that adversely affects one Holder, solely in its
capacity as a holder of the shares of capital stock of the Company, in a manner
that is materially different from the other Holders (in such capacity) shall
require the consent of the Holder so affected. No course of dealing between any
Holder or the Company and any other party hereto or any failure or delay on the
part of a Holder or the Company in exercising any rights or remedies under this
Agreement shall operate as a waiver of any rights or remedies of any Holder or
the Company. No single or partial exercise of any rights or remedies under this
Agreement by a party shall operate as a waiver or preclude the exercise of any
other rights or remedies hereunder or thereunder by such party.

 

5.6 Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities and the PIPE Investors (as
defined in the Merger Agreement), has any right to require the Company to
register any securities of the Company for sale or to include such securities of
the Company in any Registration Statement filed by the Company for the sale of
securities for its own account or for the account of any other person. Further,
the Company represents and warrants that this Agreement supersedes any other
registration rights agreement or agreement with similar terms and conditions,
other than the Subscription Agreements (as defined in the Merger Agreement) with
the PIPE Investors, and in the event of a conflict between any such agreement or
agreements and this Agreement, the terms of this Agreement shall prevail. The
Company will not grant any person any registration rights with respect to the
capital stock of the Company that are prior in right or in conflict or
inconsistent with the rights of the Holders as set forth in Article II in any
material respect (it being understood that this shall not preclude the grant of
additional demand and piggyback registration rights in and of themselves so long
as such rights are not prior in right to the rights under this Agreement).

 

5.7 Term. This Agreement shall terminate upon the earlier of (i) with respect to
any Holder, on the date that such Holder no longer holds any Registrable
Securities, provided that the provisions of  Article IV shall survive any
termination with respect to such Holder and (ii) seven (7) years after the
closing of the Mergers (as defined in the Merger Agreement).

 

5.8 Holder Information. Each Holder agrees, if requested in writing, to
represent to the Company the total number of Registrable Securities held by such
Holder in order for the Company to make determinations hereunder.

 

[Signature Page Follows]

 

15

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  COMPANY:       AVEPOINT HOLDINGS, INC.         By:       Name:     Title:  

 

  HOLDERS:       APEX TECHNOLOGY SPONSOR LLC         By:         Name:    
Title:   

  

  CANTOR FITZGERALD & CO.         By:         Name:     Title:   

  

  [AVEPOINT HOLDERS]         By:         Name:     Title:   

 

[Signature Page to A&R Registration Rights Agreement]

 

 

 



 

